Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Pre-Appeal Brief Conference Request filed on 04/18/2022.
The applicant’s remarks have been fully considered and entered by the examiner.

Allowable Subject Matter
2.	Claims 1-3, 4-7, 8-10, 11-12, 13-19, 20-22, 23-24, 25-28, 29, and 30 respectively, are renumbered as claims 1-3, 8-11, 4-6, 12-13, 15-21, 24-26, 22-23, 27-30, 7, and 14 respectively, are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The prior arts of record, individually or in combination, do not teach in entirety the independent claims when read in light of the specification. The prior art of records fails to disclose, suggest or teach:
“displaying a messaging option for a first organization; 
receiving, on a user device, a selection of the messaging option; 
responsive to the selection, launching a user interface for a messaging application with at least a portion of first account information corresponding to the first organization in a text entry field of the user interface; 
receiving, on the user device, a request to send an initial message from a user to the first organization; 
displaying, in a message transcript of the user interface and following the request, the initial message from the user and an initial response from the first organization; and 
modifying, following the request and after sending the initial message from the user, a portion of the user interface that is separate from the message transcript that displays the initial message from the user to display, concurrently with the displayed initial message from the user, at least a portion of second account information corresponding to the first organization, wherein the portion of the second account information corresponding to the first organization was not displayed in the user interface prior to the modification.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453